ON MOTION FOR REHEARING
MORRISON, Judge.
Our original opinion herein cited no cases but merely referred to the subdivision of the statute involved.
Recently, in Low v. State (Page 34 of this volume), 238 S.W. (2d) 769, in deciding the identical question here presented, but upon a much stronger fact situation, we cited the Suit case (30 Tex. Cr. Rep. 319) with approval as follows: “The test of a jurcr’s qualification under Art. 636, Subdiv. 13, of the Code of Criminal Procedure of 1879, which is substantially identical to Art. 616, Subdiv. 13, of the Code of Criminal Procedure of 1925, was laid down by Judge Davidson in Suit v. State, 30 Tex. Cr. R. 319, 17 S. W. 458, 459, wherein he said: “Under the statute, *553in order to disqualify a juror on account of a conclusion on his part as to the guilt or innocence of the party on trial, two things are necessary: (1) That there is in some way established in the mind of the juror a conclusion as to the guilt or innocence of such party; (2) that such conclusion will influence the juror in his action in finding a verdict. * * * The mere fact that a juror has established in his mind a conclusion of the guilt or innocence of the party on trial is not a sufficient cause for disqualification. That conclusion, if entertained, must go further, and be of such a character “as will influence him in finding his verdict”.’ ”
We do not hold that the record before us reveals that the juror had an opinion as to the merits of the case in which he had been called to sit in judgment.
However, we go further and call attention to the fact that the only time he was questioned about any effect his confidence in the peace officers of the county would have upon his verdict was while being examined by the court as follows:
“Q But do you further say that that confidence in the officers and in their endeavors to enforce the law as they see it would not be considered or used by you as any evidence of this defendant’s guilt, if you were taken as a juror. A. That’s right.”
Remaining convinced that reversible error is not shown, appellant’s motion for rehearing is overruled.